BENCH, Judge
(dissenting):
The main opinion correctly cites Utah Code Ann. § 17-27-708 (1991) as the controlling statute in this case. Unfortunately, the-main opinion ignores the statute’s dispositive subsection, which provides that a petition for review “is barred unless it is filed within 30 days after the board of adjustment’s decision is final.” Section 17-27-708(3). The main opinion necessarily holds that the amended petition (filed well beyond the 30-day limit) relates back to the date of the original petition because Herman is not a necessary party to this action. I respectfully dissent from that holding. I would affirm the trial court’s dismissal of Ludlow’s untimely attempt to obtain judicial review of the Board’s decision granting Herman a zoning variance.
Ludlow, a lawyer, initially filed a “Petition for Review,” naming only the Board as a party. Later, he sought and obtained from the Board a stipulation that allowed him to file an “amended complaint.” In the stipulation, Ludlow asserted that he wanted “to join an indispensable party [defendant Herman] and further that a survey needs to be completed in order for all issues to be presented to the Court for adjudication.”1 In his “Amended Petition for Review and Complaint,” Ludlow sought the following relief:
WHEREFORE, plaintiffs pray for judgment against defendants' pursuant to their complaint as follows:
1.That the deck on the property of the defendant, Elies Herman [be] required to be removed and placed back fifteen feet from the property line pursuant to the First Cause of Action.
2. In the alternative [if] the Court does not grant the relief as requested in the Petition or First Cause of Action that the defendant, Elies Herman be required to remove her deck in order to comply with the variance granted to her by the defendant, Salt Lake County Board of Adjustment and further that the defendant, Salt Lake County enforce the removal of the deck to comply with the variance granted to Elies Herman.
3. That the plaintiffs be granted judgment against the defendants, jointly and severally, for the sum of Fifty Thousand Dollars ($50,000) pursuant to the Third Cause of Action.
4. That the plaintiffs be granted any and all other relief which the Court deems equitable and just in these proceedings together with all costs of Court incurred herein.
The Board moved to dismiss, urging that judicial review of the variance was not available because Herman had not been joined as a party within 30 days of the Board’s decision. The trial court ruled that Herman
is the owner of the real property which is at the heart of this action. To proceed without her as a party would render the Court’s decision incomplete. Furthermore, this Court finds that the owner of real property is an indispensable party to an action for judicial review of administrar tive actions concerning that property.
The trial court further ruled that Herman was not properly joined and that the amended petition and complaint did not, as a matter of law, relate back to the original petition:
The Board of Adjustment denied the petitioner’s rehearing on April 14, 1993. Even in the light most favorable to the petitioner, the statute of limitation for filing a proper suit joining Ms. Herman ran *1106on May 14, 1993, more than a month before the amended [petition] was filed.
The petitioner argues that these rules can be set aside by the mere whim of the Court. However, this Court finds that unless there are strong equitable reasons for overriding these rules, the rules must stand. Indeed, the Utah Supreme Court’s interpretation of the Utah Rule of Civil Procedure 15(c), is that an amendment that adds a new party after a statute of limitations has run ordinarily will riot relate back to the time the original pleading was filed. E.g. Doxey-Layton Co. v. Clark, 548 P.2d 902 (Ut.1976). This Court finds there are no persuasive equitable reasons in this case that would warrant the nonapplication of the general rule.
Based on these findings and analyses, the trial court dismissed Ludlow’s action with prejudice. " •
In reversing the trial court, the main opinion erroneously asserts that, in his second prayer for relief, Ludlow petitioned the trial court to “be allowed to present evidence before the Board on whether the variance should be granted.” My review of the record, however, indicates that Ludlow requested no such relief.2 Because Ludlow never asked the court to allow him to present evidence to the Board, neither this court nor the trial court is free to recharacterize his prayer for relief in order to reach a desired outcome, as the main opinion has done.
A court may not grant judgment for relief which is neither requested by the pleadings nor within the theory on which the case was tried, whether that theory was expressly stated or implied by the proof adduced.... Parties may limit the scope of the litigation if they choose, and if an issue is clearly withheld, the court cannot nevertheless adjudicate it and grant corresponding relief.
Combe v. Warren’s Family Drive-Inns, Inc., 680 P.2d 733, 736 (Utah 1984) (citations omitted).
The main opinion does not merely add a prayer for relief never requested by Ludlow, it also ignores the relief actually sought. If Ludlow had sought an opportunity to present evidence to the Board, and nothing else, Herman would not be a necessary party. However, Ludlow clearly and unequivocally asked the trial court to order Herman to remove or remodel her deck. As the issues have been framed by Ludlow, Herman is indisputably á necessary and indispensable party in this action.
Rule 19(a) of the Utah Rules of Civil Procedure provides, in relevant part:
A person who is subject to service of process and. whose joinder will not deprive the court of jurisdiction over the subject matter of action shall be joined as a party in the action if ... in his absence complete relief cannot be accorded among those already parties....
Id. (emphasis added). Herman is the owner of the property directly affected by Ludlow’s petition. The trial court properly found that Herman was a necessary party because in her absence complete relief could not have been granted to the parties already involved, and because she had an interest in the action that she could not otherwise protect. Utah R.Civ.P. 19(a). Additionally, the trial court properly found that Herman was an indispensable party, because any judgment in her absence would have been prejudicial to her and there was no way the prejudice could have been lessened or avoided. Utah R.Civ.P. 19(b).
Under Rule 15(c) of the Utah Rules of Civil Procedure, amendments generally relate back to the original pleading. However, where an amendment attempts to add a necessary and indispensable party after the time period for filing the action has run, the amendment cannot relate back to the original *1107pleading. See, e.g., Vina v. Jefferson Ins. Co., 761 P.2d 581, 586-87 (Utah App.1988); accord Hidden Lake Dev. Co. v. District Court, 183 Colo. 168, 515 P.2d 632, 635 (1973). There is no identity of interest between Herman and the Board to overcome this amendment rule. See Doxey-Layton Co. v. Clark, 548 P.2d 902, 906 (Utah 1976) (holding that old and new parties have identity of interest where “the real parties in interest were sufficiently alerted to the proceedings, or were involved in them unofficially, from an early stage.”) Because Herman was a necessary and indispensable party, the trial court did not err in ruling that the Amended Petition and Complaint could not relate back to the date of the original Petition.3
I would therefore affirm the trial court’s dismissal of Ludlow’s untimely attempt to seek review of the Board’s variance determination.

. By seeking leave of the court to add Herman as an indispensable party, Ludlow recognized what the main opinion refuses to recognize: Herman, as the property owner directly affected by Lud-low's action, is a necessary and indispensable party. Having argued that Herman was an indispensable party before the trial court, Ludlow is in no position to argue the contrary on appeal. See, e.g., First Equity Corp. v. Utah State University, 544 P.2d 887, 892 n. 5 (Utah 1975) (holding that "[o]rdinarily, an appellant cannot raise a theory on appeal for the first time different from that presented to the Court below.”)


. In his Amended Petition and Complaint, Lud-low did request the opportunity to present evidence to the court. In an affidavit and supplemental memorandum, he explained that this request related to his second prayer for relief in that the'Herman deck crossed over his property line. He thus argued that, in the interest of judicial economy, he was entitled to a determination that Herman was in violation of the variance granted her. • In a reply memorandum, the Board correctly ■ pointed out that evidence of property lines is not related to the'variance determination, and must be pursued in a separate action between Ludlow and Herman.


. The effect of the main opinion is that, contrary to our rules, a plaintiff need not join parties necessary and indispensable to plaintiff's action. Where a necessary and indispensable party is not joined, the responsibility will now fall on the trial court to proceed with claims that were made (or that could have been made) against the defendant then before the court.